128 Ga. App. 747 (1973)
197 S.E.2d 924
DILLARD
v.
THE STATE.
47863.
Court of Appeals of Georgia.
Submitted February 5, 1973.
Decided April 6, 1973.
Lawson & Lawson, Hugh Lawson, for appellant.
Albert D. Mullis, District Attorney, for appellee.
QUILLIAN, Judge.
The only issue presented for consideration in this case concerns the admissibility of an extrajudicial confession of the defendant made on a tape recorder. At the time the taped confession was offered, the defendant's counsel objected "That a proper foundation has not been laid for the admission into evidence of that tape." This is the only objection argued on appeal. This has no merit. Objection on the ground of a lack of proper foundation without stating what the proper foundation should be has repeatedly been held insufficient and presents nothing for consideration on review. Freeman v. Young, 147 Ga. 699 (95 S.E. 236); Barkley v. State, 190 Ga. 641 (3) (10 SE2d 32); and Coleman v. State, 124 Ga. App. 313 (3) (183 SE2d 608).
Judgment affirmed. Bell, C. J., and Deen, J., concur.